Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153413(71)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  NEXTEER AUTOMOTIVE CORPORATION,                                                             Joan L. Larsen,
                                                                                                        Justices
           Plaintiff/Counter-Plaintiff/Third-
           Party Defendant-Appellee,
                                                             SC: 153413
  v                                                          COA: 324463
                                                             Saginaw CC: 13-021401-CK
  MANDO AMERICA CORPORATION, TONY
  DODAK, THEODORE G. SEEGER, TOMY
  SEBASTIAN, CHRISTIAN ROSS, KEVIN
  ROSS, ABRAHAM GEBREGERIS,
  RAMAKRISHNAN RAJA
  VENKITASUBRAMONY, TROY STRIETER,
  JEREMY J. WARMBIER, and SCOTT
  WENDLING,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of Michigan Defense Trial Counsel, Inc.
  to participate as amicus curiae and file a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on June 8, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2016